Citation Nr: 1828905	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  13-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left middle finger disability, to include cancer and amputation.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977 and from March 2004 to May 2004, with additional service in the Army National Guard and Air Force Reserves from August 1977 through October 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These issues were previously remanded by the Board in a November 2016 for additional development. Jurisdiction has been returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's left middle finger disability did not have its onset in service, cancer was not manifested within one year following service discharge, and the amputation of the left middle finger is not otherwise related to active service.

2. The Veteran's hypertension disability did not have its onset in service, did not manifest within one year following service discharge, and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left middle finger disability, to include cancer and amputation, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain conditions will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after the Veteran's discharge from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against granting service connection for both of the Veteran's claimed disabilities. The reasons for this determination are explained below.

Preliminarily, the Board also recognizes that the Veteran reapplied for total disability in October 2009 and in his application claimed that Agent Orange may be a factor in his claim. However, the Board notes that for the disabilities on appeal, the Veteran specifically stated in a June 14, 2010 report to the RO that he was not claiming that his disabilities were due to Agent Orange exposure. Therefore, the Board makes a finding of no Agent Orange exposure for these disabilities and no further consideration is necessary under the Agent Orange presumption. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).
IIa. Service Connection-Left Middle Finger Disability

The Board first acknowledges that the Veteran underwent surgery in 2009 due to malignant hidradenoma forming in his left middle finger that led to amputation of part of that finger. Therefore, the Board finds that the Veteran has a current disability. 

Regarding an in-service event, the Veteran's service treatment records are silent to any type of reference to an injury of his left middle finger or any type of cancer. The Veteran claims in several lay statements that while serving in Iraq in April 2004, he smashed his finger that left an open wound that became contaminated over time and eventually developed into the cancer that led to his amputation. The Veteran admits in a January 2013 statement that he did not seek medical treatment at the time because he had soldiers for whom he was responsible, and the symptoms besides pain were not immediate, but progressed slowly over time. 

However, the Board notes that when the Veteran sought medical care for his finger following service, he did not describe any injury to the finger. In fact, he denied an injury. For example, a May 2008 private medical record shows that the Veteran was seen for swelling to the finger and a cyst that he said developed 18 months prior, which would place the onset in approximately November 2006. There, the Veteran specifically denied an injury to his finger, as documented by the physician. The Board finds the statements made to the medical professionals outside of the context of a benefit claim and while seeking medical treatment more credible than the statements made for the purposes of obtaining monetary benefits. See Fed. R. Evid. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons."). Therefore, the Board finds the Veteran's lay statement regarding his in-service injury not credible.  

Even if the Veteran's lay statement of the in-service injury is accepted as fact, there is no competent evidence to establish a nexus to service. Lay persons are competent to discuss symptomology. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's left finger's cancer was caused by his military service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). This is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

More so, the Board notes the Veteran has not submitted competent evidence that supports his position. "It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease [related to] service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).

Therefore, the Board finds that the preponderance of the evidence weighs against granting the Veteran's left finger disability claim. As such, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 

IIb. Service Connection-Hypertension

The Veteran's claim for hypertension must be denied as well. 

The Board acknowledges that the Veteran has a current disability of essential hypertension. This was most recently confirmed in a February 2018 annual physical exam. 

In regard to the Veteran's claim that his hypertension began while in service, the Board recognizes that the evidence of record, specifically a service treatment record from December 3, 2003 (at which point, the Veteran was not on active duty) that notes elevate blood pressure readings for the Veteran's annual physical that were of concern at the time. However, this examination was done while the Veteran was not on active duty for training or active duty. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012). Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C. § 101(24); 38 C.F.R. § 3.6. 

As these symptoms and exam occurred outside a period of active service, the Veteran cannot be service-connected based on this evidence. More so the Veteran's in-service active duty records from his period of service in 2004 that immediately followed the elevated blood pressure readings are silent to any symptoms, or diagnosis of hypertension. In fact, the Veteran was given a post-deployment examination in April 2004 and he reported that he had no concerns about his health. The evidence of record also does not indicate that the Veteran had any symptoms or diagnosis of hypertension within a year of his last active duty service. 

As there is no evidence of in service event incident or injury, there can be no nexus to the Veteran's military service. Therefore, the preponderance of the evidence is against the Veteran's claim for service connection. As such, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for a left middle finger disability, to include cancer and amputation, is denied.

Entitlement to service connection for hypertension is denied. 




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


